                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

MICHAEL PUSHA
ADC #105492                                                                             PLAINTIFF

v.                                Case No. 4:18-cv-00719-KGB

CHRIS PIAZZA, Circuit Judge,
Second Division, Pulaski County
Circuit Court, et al.                                                               DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Michael Pusha’s complaint is dismissed without prejudice. The relief sought is denied. The Court

certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the Order

and Judgment dismissing this action is considered frivolous and not in good faith.

       So adjudged this 11th day of February, 2019.




                                                               Kristine G. Baker
                                                               United States District Judge
